  Case 16-20611         Doc 25     Filed 01/07/19 Entered 01/07/19 08:46:47              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-20611
         JENNIFER N HALL SPICKA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/24/2016.

         2) The plan was confirmed on 08/10/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/18/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $872.00.

         10) Amount of unsecured claims discharged without payment: $23,673.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-20611      Doc 25        Filed 01/07/19 Entered 01/07/19 08:46:47                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $19,440.00
       Less amount refunded to debtor                           $200.56

NET RECEIPTS:                                                                                  $19,239.44


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,610.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $839.77
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,449.77

Attorney fees paid and disclosed by debtor:                 $390.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICASH LOANS LLC             Unsecured      2,389.00            NA              NA            0.00       0.00
AMITA HEALTH ADVENTIST MEDICA   Unsecured            NA       2,482.25        2,482.25      2,482.25        0.00
ARMOR SYSTEMS CORP              Unsecured      1,800.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured      7,000.00       6,446.19        6,446.19      6,446.19        0.00
DUPAGE MEDICAL GROUP            Unsecured      2,277.00            NA              NA            0.00       0.00
EDWARD HOSPITAL                 Unsecured      1,222.00            NA              NA            0.00       0.00
FITNESS OF GARFIELD RIDGE       Unsecured          90.00           NA              NA            0.00       0.00
GOOD SAMARITAN HOSPITAL         Unsecured      2,903.00            NA              NA            0.00       0.00
HARVARD COLLECTION              Unsecured         253.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured          87.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured         111.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured            NA         254.51          254.51        254.51        0.00
INTERNAL REVENUE SERVICE        Priority          301.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority       1,598.00       1,910.63        1,910.63      1,910.63        0.00
LOU HARRIS COMPANY              Unsecured         302.00           NA              NA            0.00       0.00
M3 Financial Services           Unsecured           7.00           NA              NA            0.00       0.00
M3 Financial Services           Unsecured          71.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured          54.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured          83.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         133.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         253.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         627.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured          85.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         100.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         100.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         100.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         100.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         100.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         100.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         135.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         140.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-20611        Doc 25      Filed 01/07/19 Entered 01/07/19 08:46:47                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
MERCHANTS CREDIT GUIDE CO      Unsecured         160.00             NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         163.00             NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         275.00             NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         343.00             NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         349.00             NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         452.00             NA           NA             0.00        0.00
Mountain Summit Financial      Unsecured      3,000.00              NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          29.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          35.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          35.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          35.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          35.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          44.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          72.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          51.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          75.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         108.00             NA           NA             0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         238.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      3,655.00         3,696.09     3,696.09       3,696.09         0.00
Receivable Solution Sp         Unsecured          75.00             NA           NA             0.00        0.00
SURGICAL CENTER DUPAGE MEDICA Unsecured          212.00             NA           NA             0.00        0.00
TCF NATIONAL BANK              Unsecured         798.00             NA           NA             0.00        0.00
TRINITY HIGH SCHOOL            Unsecured      3,467.00              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $1,910.63          $1,910.63                  $0.00
TOTAL PRIORITY:                                           $1,910.63          $1,910.63                  $0.00

GENERAL UNSECURED PAYMENTS:                           $12,879.04           $12,879.04                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-20611         Doc 25      Filed 01/07/19 Entered 01/07/19 08:46:47                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,449.77
         Disbursements to Creditors                            $14,789.67

TOTAL DISBURSEMENTS :                                                                      $19,239.44


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
